DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Applicant’s election without traverse of Invention I, claims 1-9, in the reply filed on 6/17/2021 is acknowledged.  Claims 10 and 11 have been withdrawn.  Claims 1-9 are now pending.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkins et al. (ChemPhysChem, 16, 1687-1694, 2015).
Wilkins et al. disclose a surface treatment with 1H,1H,2H,2H-perfluoro octane phosphonic acid and phosphoric acid (abstract, Chemical Functionalization on p. 1692).
Wilkins et al. at right column on p. 1687, where it discloses the carboxylic acid.
The limitations of claim 3 can be found in Wilkins et al. at Abstract, where it discloses the phosphoric acid.
The limitations of claims 4 and 7 can be found in Wilkins et al. at Sample Preparation on p. 1692, where it discloses the GaN film and silicon.
The limitations of claims 5 and 8 can be found in Wilkins et al. at Sample Preparation on p. 1692, where it discloses the GaN film.
The limitations of claim 6 can be found in Wilkins et al. at abstract, Chemical Functionalization on p. 1692 and Fig. 3, where it discloses the 1H,1H,2H,2H-perfluoro octane phosphonic acid, phosphoric acid and contact angle of 90° or more.

6.	Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blair et al. (US 2010/0118390).
Blair et al. disclose a passivation layer comprising a butyl phosphonic acid and decyl phosphonic acid (claims 1, 6 and 9).
The limitations of claim 3 can be found in Blair et al. at claim 9, where it discloses the butyl phosphonic acid.
The limitations of claims 4 and 7 can be found in Blair et al. at claim 1, where it discloses the substrate and a metal film.
The limitations of claims 5 and 8 can be found in Blair et al. at claim 1, where it discloses the metal film.
Blair et al. at claims 1, 6, 9 and [0124], where it discloses the a butyl phosphonic acid, decyl phosphonic acid and contact angle of 103.2°.
The limitations of claim 9 can be found in Blair et al. at [0092], where it discloses the copper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.